          Case 5:21-cv-00552-VKD Document 1 Filed 01/22/21 Page 1 of 16




 1   CELIA McGUINNESS, Esq. (SBN 159420)
     STEVEN L. DERBY, Esq. (SBN 148372)
 2   DERBY, McGUINNESS & GOLDSMITH, LLP
     1999 Harrison Street, Suite 1800
 3   Oakland, CA 94612
     Telephone: (510) 987-8778
 4   Facsimile: (510) 359-4419
     info@dmglawfirm.com
 5
     Attorneys for Plaintiff
 6   EVA HANGARTNER
 7
                           IN THE UNITED STATES DISTRICT COURT
 8                   IN AND FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9

10   EVA HANGARTNER,                               CASE NO.
11                  Plaintiff,                     Civil Rights
12   v.                                            COMPLAINT FOR INJUNCTIVE RELIEF
                                                   AND DAMAGES
13   THE BOARD OF TRUSTEES OF THE
     LELAND STANFORD JUNIOR                        1. Violation of the Americans with
14   UNIVERSITY; JENNIFER WIDOM, In                   Disabilities Act Title III [42 U.S.C. §
     her Individual Capacity,                         12182(a), et seq.]
15
                    Defendants.                    2. Violation of the Americans with
16                                                    Disabilities Act Title V [42 USC § 12203]
17                                                 3. Violation of the Rehab Act of 1973 [29
                                                      U.S.C. 794, et seq.]
18
                                                   4. Denial of Full and Equal Access [Cal.
19                                                    Civil Code §§ 54, et seq.]
20                                                 5. Violation of the Unruh Act [Cal. Civil
                                                      Code § 51, et seq.]
21
                                                   DEMAND FOR JURY TRIAL
22

23

24                                           INTRODUCTION

25          1.      Defendant The Board of Trustees of the Leland Stanford Junior University

26   (Stanford) is discriminating against its student, Plaintiff Eva Hangartner (Plaintiff), and other

27   persons with visual disabilities. Plaintiff is an undergraduate student who is legally blind.

28   Despite knowing that Plaintiff is legally blind, and despite her written reasonable

                                  COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES
           Case 5:21-cv-00552-VKD Document 1 Filed 01/22/21 Page 2 of 16




 1   accommodation requests, her college and her professor, Defendant Jennifer Widom (Widom),

 2   denied her equal access to the classroom. When Plaintiff tried to advocate to receive the

 3   accommodations that Stanford acknowledged she needed for her education, Widom and Stanford

 4   retaliated against her by filing a disciplinary complaint against her. Widom told Plaintiff that

 5   because of her disability she should take “easier” classes or transfer to community college,

 6   suggesting that her disability disqualified her from a Stanford education. Widom has treated

 7   other students with disabilities with similar disdain while Stanford looks the other way.

 8           2.     Stanford and Widom denied Plaintiff full and equal educational opportunities as

 9   required by federal and State law. They denied her reasonable accommodations based on

10   disability. Plaintiff therefore brings this lawsuit to hold Defendants accountable. She seeks an

11   order requiring Stanford to change its policies and practices to ensure equal educational

12   opportunity and to prevent retaliation against students who advocate for their rights as students

13   with disabilities and to enact training and a disciplinary system to hold all employees including

14   all educators accountable for compliance with their obligations under state and federal law. She

15   also seeks damages in compensation for her injuries caused by Defendants’ violations of law.

16

17                                             JURISDICTION

18           3.     This Court has original jurisdiction of this action under the Americans with

19   Disabilities Act of 1990, 42 U.S.C. §§12101 et seq., the Rehab Act, 29 U.S.C. 794, et seq.,

20           4.     The Judicial District of the United States District Court for the Northern District

21   of California has supplemental jurisdiction over the State law claims alleged in this Complaint

22   pursuant to 28 U.S.C. §1367(a). All the claims derive from a common nucleus of operative facts

23   and arose out of the same transactions. The State law claims are so related to the federal action

24   that they form part of the same case or controversy and the actions would ordinarily be expected

25   to be tried in one judicial proceeding.

26

27   ///

28   ///
                                                     -2-
                                 COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES
        Case 5:21-cv-00552-VKD Document 1 Filed 01/22/21 Page 3 of 16




 1                                                    VENUE

 2           5.      Venue in the Judicial District of the United States District Court for the Northern

 3   District of California is in accordance with 28 U.S.C. §1391(b) because Plaintiff’s claims arose

 4   within this Judicial District and the property that is the subject of this action is located in this

 5   District in the City of Palo Alto, California.

 6

 7                                              THE PARTIES

 8           6.      At all times relevant to this Complaint, Plaintiff was an undergraduate student

 9   enrolled at Stanford University, pursuing her Bachelors of Arts degree. At all times relevant

10   Plaintiff was a person with a disability as defined in 42 U.S.C. § 12102 and California

11   Government Code § 12926(l). She is legally blind. Her condition substantially limits the major

12   life activity of all activities that require sight, including reading, writing, studying and

13   participating in class. Plaintiff cannot perform these activities in the same manner as the average

14   person. Moreover, Plaintiff has a history of and/or has been diagnosed and/or classified as

15   having a physical impairment.

16           7.      Stanford is a privately-owned and operated, nonprofit university with facilities in

17   Stanford and Palo Alto, California. It is a California nonprofit public benefit corporation. Based

18   upon a review of publicly available records, Plaintiff is informed and believes and thereupon

19   alleges that Stanford University is owned and operated by Stanford. Based on publicly available

20   records Plaintiff is informed and believes and thereupon alleges that Stanford receives federal

21   financial assistance within the meaning of the Rehab Act of 1973, 29 U.S.C. 794, et seq.

22           8.      Defendant Stanford is the owner, operator, lessee and/or lessor of Stanford

23   University as a public accommodation under the laws of the United States and the State of

24   California. During all times relevant to the Complaint, Defendant Stanford is, and operates the

25   university as, a business establishment under the laws of the State of California because it

26   provides goods, services and/or facilities in exchange for money.

27           9.      Defendant Widom is a professor of computer science and of electrical engineering

28   at Stanford University. She has been Dean of the School of Engineering since 2017.
                                                       -3-
                                  COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES
        Case 5:21-cv-00552-VKD Document 1 Filed 01/22/21 Page 4 of 16




 1          10.     Plaintiff is informed and believes, and thereupon alleges, that Defendants and

 2   each of them were, at all times relevant to the action, the owner, operator, lessor, lessee, partner,

 3   agent, employee, representing partner or joint venture of the other Defendant and were acting

 4   within the course and scope of that relationship. Plaintiff is further informed and believes, and

 5   thereon alleges, that each of the Defendants herein, including their managing agents and owners,

 6   gave consent to, ratified and/or authorized the acts alleged herein by each of the remaining

 7   Defendant.

 8                                FACTS COMMON TO ALL CLAIMS

 9          11.     Plaintiff is an undergraduate student at Stanford pursuing a Bachelor of Arts

10   degree and majoring in History. Since her first semester, Stanford has been aware of her

11   disability. She has filled out all required paperwork with the Office of Accessible Education

12   (OAE) at Stanford. Thus, Stanford has acknowledged both her disability and need for

13   accommodation in the educational environment.

14          12.     Prior to commencement of classes, Plaintiff informed Stanford that she was

15   legally blind and when she enrolled, she submitted all the paperwork Stanford requires to register

16   as a disabled student. Defendants have actual knowledge that Plaintiff has a physical disability

17   that limits her ability to see. Defendant Stanford assured her that it would provide her all the

18   reasonable accommodations she needed to pursue an undergraduate degree at Stanford on an

19   equal basis with her peers without such disability.

20          13.     In the Spring Semester of 2020 with the entire campus on a program of virtual

21   learning, Plaintiff requested and received a Letter of Accommodation (LA) from OAE. The LA

22   is attached as Exhibit A to this complaint.

23          14.     As she has done in the past, Plaintiff then shared the LA with all of her teachers in

24   all of her enrolled classes including CS 102 taught by Widom. Specifically, Plaintiff requested

25   that all classroom sessions (conducted via Zoom) and all exams be accessible to her with her

26   visual disability. All of her teachers, including Widom, assured her that would be done. Widom

27   specifically referred Plaintiff to Widom’s Teaching Assistant (TA) Leo Mehr to assist her

28   (Plaintiff) in making sure that the class would be accessible to her. These accommodations were
                                                     -4-
                                 COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES
        Case 5:21-cv-00552-VKD Document 1 Filed 01/22/21 Page 5 of 16




 1   even more critical in this academic quarter because of the remote learning environment where

 2   Plaintiff attended class by computer from her home in New York.

 3          15.     From the beginning of the 2020, all classes were taught by Zoom. In the first

 4   week of CS102, it became clear to Plaintiff that Widom’s presentation materials were not

 5   accessible to her.

 6          16.     After the first class, Plaintiff spoke with one of Widom’s Teaching Assistants

 7   (TA’s) (Tara) at a “bootcamp” set up for students to learn to learn to use Google Sheets. At

 8   Plaintiff’s request, the TA (Tara) easily adjusted the cursor size so that she (Plaintiff) could see

 9   it. At the second class the next day, Widom complained repeatedly about having to use the larger

10   cursor making Plaintiff feel alienated for having to ask for this needed accommodation.

11          17.     The second week of class, Plaintiff spoke with another one of Widom’s (Leo

12   Mehr) regarding how to make Google Sheets accessible by making various adjustments built into

13   the program. Leo agreed to make the changes and that they were reasonable and said that Widom

14   would implement them for the next class.

15          18.     Defendant Widom refused to accommodate Plaintiff. Widom refused to listen and

16   refused to engage in any further discussion of accommodating Plaintiff’s need. Plaintiff went to

17   OAE to ask for their assistance, but OAE did not enforce the reasonable accommodation request

18   with Defendant Widom, even though OAE and Defendant Widom’s head TA Leo Mehr

19   acknowledged they were reasonable accommodations that Plaintiff needed in order to receive her

20   education.

21          19.     After sitting through another inaccessible class on April 14, 2020, Plaintiff

22   decided to speak directly with Widom. Plaintiff waited until the end of instruction and until all

23   student’s questions were answered. She then asked, again, that her needs for access be honored

24   as had been promised. Widom refused. Plaintiff became visibly upset that her concerns were

25   being ignored by Widom and expressed her frustration over Widom’s denial of her needed

26   accommodations.

27          20.     After the exchange on April 14th, Widom “invited” Plaintiff to Widom’s office

28   hours (again conducted by Zoom) to discuss Plaintiff’s concerns. Plaintiff’s Disability Advisor at
                                                      -5-
                                  COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES
        Case 5:21-cv-00552-VKD Document 1 Filed 01/22/21 Page 6 of 16




 1   OAE (Ake Saethia) offered to join the call to act as mediator.

 2          21.        Prior to the call, Plaintiff learned that, in addition to Widom and Mr. Saethia,

 3   Carleigh Kude (Mr. Saethia’s supervisor at OAE) would also be also present. Feeling

 4   overwhelmed, Plaintiff asked her mother to join the call for support.

 5          22.        On the call, Widom stated that Plaintiff’s need for accommodation was “none of

 6   her (Widom’s) concern.” Widom claimed that accommodating Plaintiff was a “undue burden” to

 7   her (Widom). When Plaintiff attempted to show Widom how to eliminate the “undue burden”

 8   Widom repeatedly stated that she “did not have time” for the meeting she requested because

 9   other students were waiting to speak with her. Widom complained that she had 10 disabled

10   students in her class (of 140 students) and she could not accommodate “all of them.” Widom

11   suggested that Plaintiff “could not handle” CS 102 and that maybe she should take an easier class

12   or that she should go to a community college instead. Widom then abruptly left the meeting.

13          23.        After Widom’s departure, Plaintiff, her mother, Ms. Kude, and Mr. Saethia started

14   a separate Zoom call at which time Mr. Saethia offered their continuing support and suggested

15   that Plaintiff obtain a visual descriptionist and they advised Plaintiff to file a grievance against

16   Widom. They also offered to get Plaintiff a copy of the recording of the April 14th class to help

17   her with her grievance.

18          24.        As the first exam in CS 102 approached, Plaintiff inquired via an online secure

19   message board (Piazza) how the exam would be formatted and she reminded Widom of her

20   accommodations in the LA. The message board confirmed that four instructors viewed Plaintiff’s

21   posting. But the only response was from Mr. Mehr who stated that the exam format had not yet

22   be “finalized.”

23          25.        On May 12, 2020 at 16:25 pm (EST), Plaintiff received an email containing the

24   exam and instructions to open it and start the test at 16:30pm. When Plaintiff opened the exam,

25   she learned it was not accessible. She attempted to use her computer to manipulate the exam but

26   the format would not allow it.

27          26.        After ten minutes, Plaintiff opened a Zoom link provided for questions during this

28   timed exam. Widom was present along with multiple TA’s. When Plaintiff explained that she
                                                       -6-
                                    COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES
        Case 5:21-cv-00552-VKD Document 1 Filed 01/22/21 Page 7 of 16




 1   could not see the exam, Widom interrupted her and said, again, that her accommodations were

 2   not Widom’s or her TA’s concern. Widom said she (Plaintiff) would have to arrange

 3   accessibility with OAE during the timed exam.

 4          27.     After 90 minutes of exam time, Plaintiff still had not received an exam she could

 5   read. Widom then insisted (through OAE) that Plaintiff take the exam “immediately.” This left

 6   less time for Plaintiff to take the exam than sighted students (or students without an LA) when

 7   per her LA, she was entitled for 50% more time. When Plaintiff refused to take the exam without

 8   her accommodations, OAE (once again) said that her only option was to file a grievance with the

 9   Office of Diversity and Access.

10          28.     Rather than file a grievance, Plaintiff reached out Rosa Gonzalez, the ADA

11   Compliance Officer for Stanford and with Ombudsman Brenda Berlin. Both suggested Plaintiff

12   reach out to Widom directly. On May 15, 2020, Plaintiff did reach out to Widom through online

13   posting on Piazza proposing a meeting to seek a solution and to be given an opportunity to take

14   the exam. Widom responded through the TAs that Plaintiff should just file a grievance.

15          29.     May 18, 2020, Widom “doubled down” on her discriminatory behavior by filing a

16   “Letter of Concern” with the Office of Community Standards regarding Plaintiff’s “behavior”

17   which initiated a disciplinary proceeding against Plaintiff. Plaintiff is informed, believes and

18   thereon alleges, that Widom filed the “Letter of Concern” as a preemptive measure to the

19   grievance Plaintiff was advised to file against Widom (which Plaintiff never filed).

20          30.     Plaintiff asked Stanford to provide her with recordings of the Zoom classes and

21   other documents so that she could provide the evidence to show Defendant Widom’s allegations

22   were unfounded, and that Defendant Widom had violated Stanford’s reasonable accommodation

23   policies. Stanford required Plaintiff to make a formal FERPA application, then told her that she

24   could not have copies of the documents, photograph or otherwise record them, or share them

25   with any other person. Stanford effectively prevented Plaintiff from defending herself against

26   Defendant Widom’s accusations.

27          31.     On May 18th, 2020, Plaintiff spoke with office of Vice Provost Susie Brubaker-

28   Cole regarding the “Letter of Concern” filed by Widom. VP Brubaker-Cole told Plaintiff that
                                                     -7-
                                 COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES
        Case 5:21-cv-00552-VKD Document 1 Filed 01/22/21 Page 8 of 16




 1   Plaintiff’s actions did not rise to the level of a filing of a “Letter of Concern” and she promised

 2   to have Mona Hicks, a colleague, contact Plaintiff.

 3           32.     Ms. Hicks affirmed that Plaintiff’s actions should not have been addressed by a

 4   “Letter of Concern” and promised to get back to Plaintiff. She was encouraged to be “patient.”

 5           33.     Ultimately, OCS closed the disciplinary proceeding without any discipline of

 6   Plaintiff. However, it did not notify Plaintiff of that decision nor did it inform Plaintiff that the

 7   hold on Plaintiff’s student account had been lifted until October of 2020.

 8           34.     The stress and effort of fighting the school for an equal education took such a toll

 9   on Plaintiff that she decided she could not return to campus. Given Covid, Stanford has initiated

10   a “Flex Term” of which Plaintiff availed herself. She took the Fall Quarter off to do an internship

11   at the United Nations in Switzerland and was enrolled online in one class. She is still an enrolled

12   Student at Stanford, planning to return online in January 2021 and to campus for the Spring

13   Quarter 2021. Over the summer and Fall, Stanford made no effort to ensure Plaintiff that when

14   she returns to campus it will support her education or guarantee her accommodations are

15   respected by her professors. Plaintiff is frustrated and frightened that her academic career will be

16   impeded, not by her disability, but by Stanford’s failure to grant her equal rights to education

17   guaranteed by law.

18           35.     Defendants’ behavior is intentional and deliberate. Their hypocrisy is patent. At

19   the same time Defendant Widom refused to make her class accessible to Plaintiff, Stanford’s

20   website posted the following words attributed to Defendant Widom: “Over the past few years,

21   our graduate programs in Stanford Engineering have doubled down on identifying and recruiting

22   the very best students from the most diverse possible pool. . . . W[e] have made great strides in

23   increasing the diversity of our engineering student population while maintaining our high

24   standard of excellence. As our population shifts, we are also building programs and initiatives to

25   create a more inclusive environment — a culture in which we support all of our students as

26   essential members of our community. Supporting all of our students is critical. . . . Our goal is to

27   have a robust set of programs and structures so that all of our students can thrive at Stanford.”

28   https://engineering.stanford.edu/supporting-our-diverse-population, last visited December 5,
                                                      -8-
                                  COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES
         Case 5:21-cv-00552-VKD Document 1 Filed 01/22/21 Page 9 of 16




 1   2020.

 2           36.    Plaintiff is informed, believes and thereon alleges that Widom has refused to

 3   accommodate the needs of other students with disabilities (including students with visual

 4   disabilities) and that those students have made similar complaints to Stanford which, like

 5   Plaintiff’s complaints, have been ignored. Therefore, Stanford has ratified Widom’s intentional

 6   discrimination of students with disabilities in her classroom.

 7           37.    Defendants’ lip service to diversity is not borne out by their hostile response to a

 8   student asking for accommodation. Unless the Court intervenes, Stanford and Defendant Widom

 9   will continue their pattern and practice of discrimination against people with disabilities like

10   Plaintiff.

11           38.    Plaintiff requests the Court enforce Congress’ national mandate to ensure equal

12   access to people with disabilities, including equal access to elite education and institutions.

13   Plaintiff seeks a permanent injunction ordering Stanford and Defendant Widom to grant her

14   reasonable accommodations, implement lawful policies and practices for making reasonable

15   accommodations, train Dean Widom and all undergraduate faculty in their obligation to ensure

16   equal access to a Stanford education and enforce discipline against Professors who violate the

17   Americans with Disabilities Act. Plaintiff also seeks damages for the injuries Defendants have

18   caused and reimbursement for the attorney fees, litigation expenses and costs she has been forced

19   to incur in order to ensure her equal rights under law.

20
                                    FIRST CLAIM
21                 AGAINST STANFORD FOR VIOLATION OF ADA TITLE III
                                 (STANFORD ONLY)
22

23           39.    Based upon the facts and allegations pled in this Complaint (which Plaintiff re-

24   pleads and incorporates herein by reference), Plaintiff was denied full and equal enjoyment of

25   and access to Defendant’s goods, services, facilities, privileges, advantages or accommodations

26   in violation of the Americans with Disabilities Act (ADA).

27           40.    Stanford owns, leases and/or operates a public accommodation as defined in 42

28   U.S.C. section 12181(7). It is a public accommodation because it is a “undergraduate, or
                                                     -9-
                                 COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES
        Case 5:21-cv-00552-VKD Document 1 Filed 01/22/21 Page 10 of 16




 1   postgraduate private school, or other place of education.” 42 U.S.C.A. § 12181.

 2           41.     Plaintiff at all times material to this action, had diagnoses of a vision impairment

 3   which substantially limits major life activities.

 4           42.     Plaintiff was otherwise qualified to receive services from Defendant as she was

 5   admitted and performed well when she received her accommodations.

 6           43.     Defendants failed to reasonably accommodate Plaintiff and discriminated against

 7   Plaintiff as alleged above. Further, Defendant refused to provide Plaintiff with auxiliary aids and

 8   services necessary to meet her special communication needs.

 9           44.     Stanford and Widom have engaged in policies, practices and customs that

10   discriminate against disabled students on a programmatic and systemic basis.

11           45.     Plaintiff’s harms and losses are ongoing so long as Defendants do not modify

12   their policies and procedures and provide full access for Plaintiff and other persons with hearing

13   disabilities.

14           46.     Plaintiff has no adequate remedy at law to compensate her for the loss of

15   opportunity for full and equal access to the services, programs and activities provided by

16   Defendants. Accordingly, Plaintiff alleges that a prohibitory or mandatory injunction is

17   necessary to assure that Defendant complies with the applicable requirements of the ADA.

18              WHEREFORE, Plaintiff requests relief as outlined below.

19
                                          SECOND CLAIM
20                                 FOR VIOLATION OF ADA TITLE V
                                          (WIDOM ONLY)
21

22           47.     Plaintiff incorporates and re-alleges each and every allegation set forth in the

23   preceding paragraphs.

24           48.     By filing a “Letter of Concern” and thereby initiating a disciplinary proceeding

25   against Plaintiff because Plaintiff asserted her rights under the ADA, Defendant Widom

26   retaliated against Plaintiff in violation of 42 USC § 12203(a).

27           49.     Widom’s actions were unjustified and suspiciously timed soon after Widom

28   became aware that Plaintiff was considering filing a grievance against Widom due to Widom’s
                                                     - 10 -
                                  COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES
        Case 5:21-cv-00552-VKD Document 1 Filed 01/22/21 Page 11 of 16




 1   refusal to accommodate Plaintiff and to adhere to the accommodations given Plaintiff by OAE.

 2            50.    Plaintiff’s harms and losses are ongoing so long as Defendants do not modify

 3   their policies and procedures and provide full access for Plaintiff and other persons with visual

 4   disabilities.

 5            51.    Plaintiff has no adequate remedy at law to compensate her for the loss of

 6   opportunity for full and equal access to the services, programs and activities provided by

 7   Defendants. Accordingly, Plaintiff alleges that a prohibitory or mandatory injunction is

 8   necessary to assure that Defendant complies with the applicable requirements of the ADA.

 9            WHEREFORE, Plaintiff requests the relief set forth below.

10

11                                    THIRD CLAIM
                     FOR VIOLATION OF THE REHABILTATION ACT OF 1973
12                                  (STANFORD ONLY)
13            52.    Based on the facts and allegations pled in this Complaint (which Plaintiff re-pleads

14   and incorporates herein by reference), Plaintiff has been and continues to be excluded from the

15   participation in, be denied the benefits of, or be subjected to discrimination by Stanford

16   University, a program receiving Federal financial assistance.

17            53.    Section 504 of the Rehabilitation Act of 1973 provides in relevant part: “[N]o

18   otherwise qualified individual with a disability shall, solely by reason of her or his disability, be

19   excluded from the participation in, be denied the benefits of, or be subjected to discrimination

20   under any program or activity receiving federal financial assistance” 29 U.S.C. § 794; 24 C.F.R. §

21   8.4(a). Such programs and activities are prohibited from discriminating against qualified

22   individuals with disabilities because a “recipient’s facilities are inaccessible to or unusable by

23   individuals with handicaps.” see 24 C.F.R. § 8.20.

24            54.    Upon information and belief, at all times relevant to this action, Stanford was a

25   recipient of federal funding within the meaning of Section 504 of the Rehabilitation Act (“Section

26   504”).

27            55.    As a recipient of federal funds, Stanford must operate its facilities so that the

28   program or activity, when viewed in its entirety, is readily accessible to and usable by individuals
                                                     - 11 -
                                  COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES
        Case 5:21-cv-00552-VKD Document 1 Filed 01/22/21 Page 12 of 16




 1   with disabilities. 24 C.F.R. § 8.24.

 2             56.   Plaintiff is a qualified individual with a disability within the meaning of Section

 3   504 and is “otherwise qualified” to participate in Defendant’s program, i.e., to attend school and

 4   be a tenant of Defendant.

 5             57.   Defendant has intentionally violated Section 504 by discriminating against disabled

 6   persons, including Plaintiff by, among other things:

 7                   a. Failing to grant reasonable accommodation requests;

 8                   b. Failing to implement lawful reasonable accommodation policies;

 9                   c. Failing to make its educational program accessible to and usable by students

10                      with disabilities;

11                   d. Failing to discipline Widom for her refusal to provide or allow accommodations

12                      awarded to Plaintiff by OAE and for retaliation against Plaintiff.

13             58.   As a direct and proximate result of Stanford’s failure to accommodate and

14   discriminate against Plaintiff, Plaintiff has suffered general damages, including embarrassment,

15   humiliation, emotional distress, along with economic damages and lost wages/earning potential

16   in an amount according to proof.

17             59.   Defendants’ stubborn refusal to provide Plaintiff and other disabled students with

18   equal access to its educational services, programs and activities, when on actual notice of

19   Plaintiff’s need and in the face of Plaintiff’s written request, demonstrates a knowing and

20   conscious disregard for the law in general and the rights of disabled students in particular. Such

21   conduct justifies an award of punitive and exemplary damages in addition to all other relief

22   sought.

23             60.   Plaintiff’s harms and losses are ongoing so long as Defendants do not modify their

24   policies and procedures and provide full access for Plaintiff and other persons with hearing

25   disabilities.

26             61.   Plaintiff has no adequate remedy at law to compensate her for the loss of

27   opportunity for full and equal access to the services, programs and activities provided by

28   Defendants. Accordingly, Plaintiff alleges that a prohibitory or mandatory injunction is necessary
                                                     - 12 -
                                  COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES
        Case 5:21-cv-00552-VKD Document 1 Filed 01/22/21 Page 13 of 16




 1   to assure that Defendant complies with the applicable requirements of the Rehab Act.

 2          WHEREFORE, Plaintiff requests relief as outlined below.

 3
                                    FOURTH CLAIM
 4                VIOLATION OF THE CALIFORNIA DISABLED PERSONS ACT
                                  (ALL DEFENDANTS)
 5

 6          62.     Based on the facts and allegations pled in this Complaint (which Plaintiff re-

 7   pleads and incorporates herein by reference), Plaintiff alleges that Defendants have discriminated

 8   against Plaintiff under sections 54 and 54.1 of the California Civil Code. At all times relevant to

 9   this Action, California Civil Code sections 54 and 54.1 have provided that physically disabled

10   persons are not to be discriminated against because of their physical disabilities.

11          63.     Plaintiff is an individual with a disability as defined in California Government

12   Code section 12926.

13          64.     Each defendant has violated the ADA (see First and Second Claims above) and

14   any violation of the ADA is also a violation of the DPA pursuant to Cal. Civil Code § 54(c).

15   Further, each defendant has separately violated Plaintiff’s right to “full and equal access” to

16   “private schools” under Cal. Civil Code 54.1(a)(1).

17          65.     Section 54.3 of the California Civil Code provides that any person, firm or

18   corporation that denies or interferes with the admittance to or enjoyment of the public facilities

19   as specified in sections 54 or 54.1 thereof or who otherwise interferes with the rights of an

20   individual with a disability under sections 54 or 54.1 shall be liable for each such offense for the

21   actual damages, and up to three times actual damages, but in no case less than $1,000, and such

22   attorneys’ fees as may be determined by the Court.

23          66.     Defendant’s stubborn refusal to provide Plaintiff and other disabled students with

24   accessible communication, particularly when on actual notice of Plaintiff’s need and in the face of

25   Plaintiff’s written request, demonstrates a knowing and conscious disregard for the law in general

26   and the rights of disabled students in particular. Such conduct justifies an award of punitive and

27   exemplary damages in addition to all other relief sought.

28          67.      As a result of Defendant’s acts and omissions, Plaintiff suffered actual harms and
                                                    - 13 -
                                 COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES
        Case 5:21-cv-00552-VKD Document 1 Filed 01/22/21 Page 14 of 16




 1   losses as set forth above.

 2            WHEREFORE, Plaintiff prays for damages as hereinafter stated.

 3

 4                                      FIFTH CLAIM
                          VIOLATION OF THE UNRUH CIVIL RIGHTS ACT
 5                                   (ALL DEFENDANTS)
 6            68.    At all times relevant to this action, section 51 of the California Civil Code known

 7   as the Unruh Civil Rights Act (Unruh) has provided that physically disabled persons are not to be

 8   discriminated against because of their physical disabilities.

 9            69.    Based on the facts and allegations pled in this Complaint (which Plaintiff re-

10   pleads and incorporates herein by reference), Plaintiff alleges that Defendant has discriminated

11   against Plaintiff and violated Plaintiff’s rights under section 51 of the California Civil Code.

12            70.    Plaintiff is a person with a disability as defined by section 12926 of the California

13   Government Code.

14            71.    Defendant Stanford is a business establishment as defined in the Unruh Act.

15            72.    Each defendant has violated the ADA (see First and Second Claims above) and any

16   violation of the ADA is also a violation of Unruh.

17            73.    Plaintiff’s harms and losses are ongoing so long as Defendants do not modify

18   their policies and procedures and provide full access for Plaintiff and other persons with hearing

19   disabilities.

20            74.    Plaintiff has no adequate remedy at law to compensate her for the loss of

21   opportunity for full and equal access to the services, programs and activities provided by

22   Defendants. Accordingly, Plaintiff alleges that a prohibitory or mandatory injunction is

23   necessary to assure that Defendant complies with the applicable requirements of the ADA and

24   Unruh.

25            75.    California Civil Code section 52(a) provides as follows:

26             (a) Whoever denies, aids or incites a denial, or makes any discrimination or
               distinction contrary to Section 51, 51.5, or 51.6, is liable for each and every offense
27             for the actual damages, and any amount that may be determined by a jury, or a
               court sitting without a jury, up to a maximum of three times the amount of actual
28             damage but in no case less than four thousand dollars ($4,000), and any attorney's
                                                      - 14 -
                                  COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES
        Case 5:21-cv-00552-VKD Document 1 Filed 01/22/21 Page 15 of 16




              fees that may be determined by the court in addition thereto, suffered by any person
 1            denied the rights provided in Sections 51, 51.5, or 51.6.
 2

 3          WHEREFORE, Plaintiff prays for relief as hereinafter stated.

 4

 5                                          PRAYER FOR RELIEF

 6          A.        For injunctive relief pursuant to the ADA, 42 U.S.C. section 12188, the Rehab Act,

 7   29 US.C. section 794, and the Unruh Act, section 52 of the California Civil Code. Plaintiff does

 8   not seek an injunction under Civil Code section 55. Plaintiff requests that this Court enjoin

 9   Defendants from continuing to do business until it removes all communication and policy barriers

10   and otherwise complies with the federal and State antidiscrimination laws or in the alternative, that

11   this Court issue a mandatory injunction requiring Defendants immediately to:

12                 a. Implement lawful reasonable accommodation policies and procedures regarding

13                    reasonable accommodations and the provision of auxiliary aids and services;

14                 b. Conduct training of all staff including all professors and aids;

15                 c. Implement a system of discipline for those who violate the aforementioned

16                    policies.

17          B.        For actual damages pursuant to The Rehab Act and California Civil Code sections

18   52, 54.3, 3281 and 3333;

19          C.        For a trebling of actual damages, but in no event less than $4,000 in damages

20   pursuant to California Civil Code section 52 for each and every violation of California Civil Code

21   section 51;

22          D.        In the alternative to the damages pursuant to California Civil Code section 52 in

23   Paragraph B above, for a trebling of actual damages, but in no event less than $1,000 in damages

24   pursuant to California Civil Code section 54.3 for each and every violation of California Civil

25   Code section 54.1 and/or California Civil Code section 54;

26          E.        For attorneys’ fees and costs pursuant to the ADA, The Rehab Act, California Civil

27   Code §52, California Civil Code §54.3, and California Code of Civil Procedure §1021.5; and

28          F.        For such other further relief as the Court deems proper.
                                                      - 15 -
                                   COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES
       Case 5:21-cv-00552-VKD Document 1 Filed 01/22/21 Page 16 of 16




 1   Date: January 21, 2021                        DERBY, McGUINNESS & GOLDSMITH, LLP

 2

 3                                                      /s/Steven L. Derby_____
                                                   By: Steven L. Derby, Esq.
 4                                                 Attorneys for Plaintiff
                                                   EVA HANGARTNER
 5

 6

 7                                       DEMAND FOR JURY
 8                 Plaintiff hereby demands a jury for all claims for which a jury is permitted.
 9

10   Date: January 21, 2021                        DERBY, McGUINNESS & GOLDSMITH, LLP
11                                                      /s/Steven L. Derby
                                                   By: Steven L. Derby, Esq.
12                                                 Attorneys for Plaintiff
                                                   EVA HANGARTNER
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  - 16 -
                               COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES
